Exhibit 10.3
AMENDMENT TO THE
MYERS INDUSTRIES, INC.
EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN
DAVID B. KNOWLES
     Amendment to the Myers Industries, Inc. Executive Supplemental Retirement
Plan (the “Plan”), is entered into as of the 19th day of June, 2009, by and
between Myers Industries, Inc. (the “Employer”) and David B. Knowles (the
“Executive”).
     WHEREAS, the Employer established the Plan, effective January 1, 1997;
     WHEREAS, the Executive is a Participant in the Plan;
     WHEREAS, pursuant to Section 10.7 of the Plan, the Employer may amend or
modify any provision of the Plan as to any particular Participant (as defined in
the Plan) by agreement with such Participant, provided that such agreement is in
writing, is executed by both the Employer and the Participant, and is filed with
the Plan records;
     WHEREAS, the Employer wants to amend certain provisions of the Plan as to
the Executive in order to comply with Internal Revenue Code (“Code”)
Section 409A and to effect certain other changes as contemplated by the terms of
the Employment Agreement between Myers Industries, Inc. and the Executive dated
June 19, 2009; and
     WHEREAS, this Amendment shall apply only to the Executive and not to any
other Participants.
     NOW, THEREFORE, the Plan is hereby amended effective June 19, 2009 as to
the Executive as follows:

  1.   Section 2.4 of the Plan shall be amended in its entirety to read as
follows:         “Section 2.4 The term “Benefit Amount” shall mean $75,000.”    
2.   Section 2.20 of the Plan shall be amended in its entirety to read as
follows:         “Section 2.20 The term “Retirement Date” shall mean the first
day of the month coinciding with or immediately following the month in which the
Participant terminates employment.”     3.   Article II of the Plan shall be
amended by the addition of the following new Section 2.23 at the end thereof:  
      “Section 2.23 The term “Specified Employee” shall mean a Participant who:

 



--------------------------------------------------------------------------------



 



  (a)   owns more than five percent (5%) of the stock of the Employer or any
member of the Employer’s controlled group;     (b)   owns more than one percent
(1%) of the stock of the Employer and has compensation from the employer in
excess of $150,000 per year; or     (c)   is an officer of the Employer with
compensation in excess of $145,000 per year.”

  4.   Section 4.4 of the Plan shall be amended by replacing the paragraph
following the table with the following:         “Subject to Section 5.2, such
Supplemental Vested Pension shall be paid monthly, commencing on the later of
the Participant’s Retirement Date or attainment of age fifty-five (55), and
continuing on the same day of each month thereafter until such time as the
Participant has received one hundred and twenty (120) monthly payments,
provided, however, that such Supplemental Vested Pension shall be further
reduced by multiplying the amount that would otherwise be payable to him on his
Normal Retirement Date, by the percentage determined from the table set forth in
Section 4.2, based upon his attained age as of the date that such Supplemental
Vested Pension commences.     5.   Article V of the Plan shall be amended in its
entirety to read as follows:         “Section 5.1 A Participant’s Supplemental
Pension payable under Section 4.1 (Supplemental Normal Retirement Pension),
Section 4.2 (Supplemental Early Retirement Pension), or Section 4.3
(Supplemental Late Retirement Pension) shall be paid monthly commencing on the
Participant’s Retirement Date and continuing on the same day of each month
thereafter until such time as the Participant has received one hundred and
twenty (120) monthly payments. A Participant’s Supplemental Vested Pension
payable under Section 4.4 shall be paid as described in Section 4.4.        
Section 5.2 Notwithstanding anything contained herein to the contrary, any
payment of a Participant’s Supplemental Pension pursuant to Sections 4.1, 4.2,
4.3, 4.4, or Article VII, to a Participant who is a Specified Employee upon
separation from service will commence not earlier than the date that is six
(6) months following the date the Participant separates from service, or, if
earlier, his date of death.”     6.   Section 6.2 of the Plan is hereby amended
in its entirety to read as follows:         “Section 6.2 If a Participant dies
prior to his Retirement Date, the Participant’s Beneficiary shall be entitled to
receive a Death Benefit equal to one hundred percent (100%) of the Supplemental
Pension that the Participant would have been eligible to receive if he had
retired on the day before his death. Such Death Benefit shall be calculated
under Section 4.1, if the Participant’s death occurs on or after his Normal
Retirement Date, and under Section 4.2, if the Participant’s death occurs on or
after the date that the Participant would be eligible to elect Early Retirement
but prior to his Normal Retirement Date. If the Participant’s death occurs prior
to his attainment of age 55, the death benefit provided under this Section 6.2
shall be determined under Section 4.4 as if the Participant had attained age 55
on the day before his death, and had commenced receiving a Supplemental Vested
Pension as of such date. Such Death Benefit shall be paid to the Participant’s
Beneficiary, in accordance with the provisions of Section 5.1, except that it
shall commence on the first day of the second month following the month in which
the Participant’s death occurs.”

 



--------------------------------------------------------------------------------



 



  7.   Article VII of the Plan shall be amended in its entirety to read as
follows:         “Subject to the provisions of Article XI, if a Participant is
determined to be Disabled prior to his Normal Retirement Date, the Participant
shall be entitled to receive a Supplemental Normal Retirement Pension calculated
pursuant to Section 4.1, and payable upon separation from service at the times
specified in Section 5.1. Notwithstanding the preceding sentence, if the
Participant is a Specified Employee at the time he separates from service, any
payment made pursuant to this Article VII shall not commence earlier than the
date that is six (6) months following the date the Participant separates from
service, or, if earlier, his date of death.”     8.   Article X of the Plan
shall be amended by the addition of the following new Section 10.13 at the end
thereof:         “Section 10.13 Notwithstanding anything in this Plan to the
contrary, the Employer shall have the right, subject to the Participant’s
consent (which shall not be unreasonably withheld), to amend the Plan without
any additional consideration to the affected Participant to the extent necessary
to avoid penalties arising under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), even if the amendment reduces, restricts or
eliminates the benefits or rights of the Participant or his Beneficiary under
the Plan. Any amendment under this Section 10.13 shall otherwise be consistent
with the intent of this Plan.”

     All other provisions of the Plan are unchanged and shall continue in full
force and effect.
     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Amendment as of the date first written above.

            “EMPLOYER”
MYERS INDUSTRIES, INC.
      /s/ John C. Orr       By: John C. Orr              “EXECUTIVE”
DAVID B. KNOWLES
      /s/ David B. Knowles                  

 